DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 08 Feb 2021 for application number 17/169,938. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-12, 16-19, 21-27, 31, 34-40, and 55 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 Apr 2021 and 28 Jul 2021 were filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-12, 16-19, 21-26, 34-37, 39-40, and 55 is/are rejected under 35 U.S.C. 102(a)(1) as being antipicated by Brewer et al. [hereinafter as Brewer] (US 2015/0082097 A1).
In reference to claim 1, Brewer teaches a method comprising: 
receiving a first data set associated with a first mobile computing device over a first network, wherein the first data set comprises one or more data values associated with the first mobile computing device [paras 0050-0051 discloses various performance data for devices]; 
determining a plurality of performance states for the first mobile computing device, the plurality of performance states comprising at least one performance state for one or more of a plurality of operational categories, wherein at least a first performance state associated with a first operational category comprises a first diagnostic indicator associated with the first mobile computing device [Figs. 4-9, paras 0062-0065 disclose various performance states of different categories of operation; for instance, Fig. 4 depicts that Voice and Data Connection are Fair, Wi-Fi Signal is Good; Figs. 5-6 depicts battery levels and storage capacities; Fig. 7 depicts Wi-Fi signal strength; Figs. 8-9 depict various system information]; and 
displaying a first graphical user interface on a screen, the first graphical user interface comprising visual representations associated with two or more of the plurality of operational categories including the first operational category, wherein the visual representation associated with the first operational category comprises a first visual representation of the first diagnostic indicator, wherein the first visual representation of the first diagnostic indicator causes the visual representation associated with the first operational category to be visually distinct from a visual representation associated with a second operational category [Figs. 4-9, paras 0062-0065 disclose various performance states of different categories of operation; for instance, Fig. 4 depicts that Voice and Data Connection are Fair, Wi-Fi Signal is Good; Figs. 5-6 depicts battery levels and storage capacities; Fig. 7 depicts Wi-Fi signal strength; Figs. 8-9 depict various system information; the indicators are shown in various form, for example, textually (“Fair”, “Good”), numerically, graphically, etc.].

In reference to claim 2, Brewer teaches The method of claim 1, wherein the determining of the first performance state associated with the first operational category further comprises: identifying a threshold associated with the first operational category; and determining the first performance state based on a comparison of the one or more data values to the threshold [paras 0015, 0051-0054 disclose determining and comparing performance of a device to an average performance, i.e. threshold, of other devices]. 

In reference to claim 3, Brewer teaches The method of claim 2 wherein identifying the threshold associated with the first operational category further comprises: receiving an aggregated data set associated with a plurality of other mobile computing devices, wherein the aggregated data set comprises one or more data values associated with the plurality of mobile computing devices from the plurality of operational categories, and setting the threshold based on a statistical analysis of the aggregated data set for the first operational category [paras 0015, 0051-0054 disclose determining and comparing performance of a device to an average performance, i.e. threshold, of other devices; the average may be an aggregate of performance metrics].

In reference to claim 5, Brewer teaches The method of claim 1, wherein the determining of the first performance state associated with the first operational category further comprises: identifying a range associated with the first operational category; and determining the first performance state based on a comparison of the one or more data values to the range [Figs. 5-6, para 0063 disclose battery levels based on a percentage range or time range, and storage capacity as usage and capacity ranges and percentages; the percentages, for example, are based on battery/storage capacity ranges].

In reference to claim 7, Brewer teaches The method of claim 1, further comprising: receiving a second data set associated with a plurality of second mobile computing devices, wherein the second data set comprises one or more data values associated with the plurality of second mobile computing devices from the plurality of operational categories; aggregating said second data set to produce an aggregated data set; and wherein the determining the first performance state associated with the first operational category comprises comparing one or more data values of the first data set associated with the first operational category with one or more data values of the aggregated data set associated with the first operational category [paras 0002, 0015, 0051-0054 disclose determining and comparing performance of a device to an average performance, i.e. threshold, of other devices, the data gathered over time; the average may be an aggregate of performance metrics; the system may analyze a plurality of data from a plurality of devices, i.e. first data, second data, etc.; since the data is gathered over time, the first, second, etc. data may be data sets of different devices as time passes].

In reference to claim 8, Brewer teaches The method of claim 7, wherein the comparing one or more data values of the first data set for the first operational category with one or more data values of the aggregated data set for the first operational category further comprises: identifying a threshold for the first operational category based on the aggregated data set; and determining the first performance state based on a comparison of the one or more data values associated with the first mobile computing device to the threshold [paras 0015, 0051-0054 disclose determining and comparing performance of a device to an average performance, i.e. threshold, of other devices].

In reference to claim 9, Brewer teaches The method of claim 8 wherein identifying the threshold for the first operational category based on the aggregated data set further comprises: determining an average value or a median value for the first operational category based on the aggregated data set [paras 0015, 0051-0054 disclose determining and comparing performance of a device to an average performance, i.e. threshold, of other devices; performing below the average may aid a user in determining a cause or possible faulty components].

In reference to claim 10, Brewer teaches The method of claim 7, wherein the comparing one or more data values of the first data set associated with the first operational category with one or more data values of the aggregated data set associated with the first operational category further comprises:
identifying a range associated with the first operational category based on the aggregated data; and determining the first performance state based on a comparison of the one or more data values associated with the first mobile computing device to the range [Figs. 5-6, para 0063 disclose battery levels based on a percentage range or time range, and storage capacity as usage and capacity ranges and percentages; the percentages, for example, are based on battery/storage capacity ranges; comparisons with other devices are shown; paras 0015, 0051-0054 disclose determining and comparing performance of a device to an average performance, i.e. threshold, of other devices and displaying the data, for instance, as a graph of values].

In reference to claim 11, Brewer teaches The method of claim 1, wherein the visual representation associated with the first operational category further comprises a visual representation of a plurality of operational sub-categories associated with the first operational category [Figs. 5-6, para 0063 disclose battery sub-categories such as, time until empty, current level, history, advanced battery usage, etc.; Fig. 7, para 0064 discloses various sub-categories regarding Wi-Fi and network; Fig. 8, para 0064 discloses various sub-categories of a device, as well as a multitude of battery sub-categories].

In reference to claim 12, Brewer teaches The method of claim 11, wherein the visual representation associated with the plurality of operational sub-categories includes a visual representation associated with a first operational sub-category, wherein the plurality of performance states comprise a performance state associated with the first operational sub-category, wherein the visual representation associated with the first operational sub-category comprises visual representation of a diagnostic indicator associated with the first operational sub-category [Figs. 4-9, paras 0062-0065 disclose various performance states of different categories of operation; for instance, Fig. 4 depicts that Voice and Data Connection are Fair, Wi-Fi Signal is Good; Figs. 5-6 depicts battery levels and storage capacities; Fig. 7 depicts Wi-Fi signal strength; Figs. 8-9 depict various system information; the indicators are shown in various form, for example, textually (“Fair”, “Good”), numerically, graphically, etc.; Figs. 5-6, para 0063 disclose battery sub-categories such as, time until empty, current level, history, advanced battery usage, etc., i.e. first sub-category, each having various indicators; Fig. 7, para 0064 discloses various sub-categories regarding Wi-Fi and network; Fig. 8, para 0064 discloses various sub-categories of a device, as well as a multitude of battery sub-categories].

In reference to claim 16, Brewer teaches The method of claim 12, wherein the first visual representation of the first diagnostic indicator indicates a problem with at least one of the first operational category or the first operational sub-category [para 0013 discloses providing a view to a user of device performance and system information; para 0016 discloses that the information may reveal that the device has various issues, i.e. problems].

In reference to claim 17, Brewer teaches The method of claim 12, wherein the first visual representation of the first diagnostic indicator indicates there are no problems with the first operational category and the first operational sub-category [Fig. 4 depicts a Wi-Fi signal that is “Good”, with a Netgear connection that is connected; inherently, the system would be able to provide indications that no problems are present with a category and sub-category, as the system is capable of providing a multitude of indicators regarding a multitude of categories and sub-categories, as expressed in Figs. 4-9, paras 0062-0065].

In reference to claim 18, Brewer teaches The method of claim 12, wherein: the plurality of performance states further comprise a second performance state associated with a second operational sub-category, wherein the second performance state associated with the second operational sub-category comprises a second diagnostic indicator; the visual representation of the plurality of operational sub-categories includes a visual representation of the second operational sub-category comprising a visual representation of the second diagnostic indicator; and the visual representation of the second diagnostic indicator indicates a diagnosis different from the diagnosis indicated by the first diagnostic indicator [Figs. 4-9, paras 0062-0065 disclose various performance states of different categories of operation; for instance, Fig. 4 depicts that Voice and Data Connection are Fair, Wi-Fi Signal is Good; Figs. 5-6 depicts battery levels and storage capacities; Fig. 7 depicts Wi-Fi signal strength; Figs. 8-9 depict various system information; the indicators are shown in various form, for example, textually (“Fair”, “Good”), numerically, graphically, etc.; Figs. 5-6, para 0063 disclose battery sub-categories such as, time until empty, current level, history, advanced battery usage, etc., i.e. first, second, etc. sub-categories, each having various indicators, i.e. first, second, etc. indicators, the indicators indicating various performance states, i.e. first, second, etc. performance states; Fig. 7, para 0064 discloses various sub-categories regarding Wi-Fi and network; Fig. 8, para 0064 discloses various sub-categories of a device, as well as a multitude of battery sub-categories].

In reference to claim 19, Brewer teaches The method of claim 1, further comprising: in response to receiving a selection of the first operational category, displaying a second graphical user interface comprising a second visual representation associated with the first operational category, the second visual representation associated with the first operational category comprising one or more second diagnostic indicators associated with the first performance state, which provide additional information associated with the first performance state relative to the first diagnostic indicator [Fig. 7, para 0064 discloses selection of a connectivity tab that shows various information regarding connectivity, network, Bluetooth, Wi-Fi, etc.].

In reference to claim 21, Brewer teaches The method of claim 19, wherein the second graphical user interface further comprises: a plurality of historical data from the first data set for the first operational category and a timestamp associated with the historical data [para 0013 discloses a view of a device’s performance and system information, e.g. snapshots or other depictions of the performance and system information over time; Fig. 7, para 0064 discloses a list of recent connectivity activity at particular times].

In reference to claim 22, Brewer teaches The method of claim 21, wherein a portion of the historical data from the first data set comprises one of the second diagnostic indicators associated with the first performance state [Fig. 7, para 0064 discloses a list of recent connectivity activity at particular times; indicators are discloses, such as “Fair”, “Good”, “On”, “Off”, “Unknown”, etc.].

In reference to claim 23, Brewer teaches The method of claim 19, wherein the second graphical user interface further comprises: a plurality of historical data from the first data set for the first operational category, a timestamp associated with the historical data [para 0013 discloses a view of a device’s performance and system information, e.g. snapshots or other depictions of the performance and system information over time; Fig. 7, para 0064 discloses a list of recent connectivity activity at particular times], and a diagnostic indicator associated with the historical data [Fig. 7, para 0064 discloses a list of recent connectivity activity at particular times; indicators are discloses, such as “Fair”, “Good”, “On”, “Off”, “Unknown”, etc.].

In reference to claim 24, Brewer teaches The method of claim 23, wherein the diagnostic indicator associated with the historical data is associated with only a portion of the plurality of historical data indicating a problem associated with the first mobile computing device [Fig. 7, para 0064 discloses a list of recent connectivity activity at particular times; an indicator at certain times are stated as “Unknown”, i.e. indication of a problem].

In reference to claim 25, Brewer teaches The method of claim 19, further comprising: determining one or more diagnostic messages associated with the first performance state; and displaying, on the second graphical user interface, one or more performance prompts comprising the one or more of the diagnostic messages [para 0057 discloses offering a solution to a user, such as recommendations, i.e. performance prompt comprising a diagnostic message].

In reference to claim 26, Brewer teaches The method of claim 25, wherein the one or more performance prompts comprise one or more programmatically-generated potential solutions to one or more problems of the first computing device associated with the first performance state [para 0057 discloses offering a solution to a user, such as recommendations, i.e. potential solution to a problem].

In reference to claim 34, Brewer teaches The method of claim 1, further comprising: receiving an aggregated data set associated with a plurality of other mobile computing devices, wherein the aggregated data set comprises one or more data values associated with the plurality of other mobile computing devices corresponding to the plurality of operational categories, and updating the display, in response to receiving a selection of one of the one or more of the plurality of operational categories, to display a second graphical user interface displaying information associated with the selected one of the one or more of the plurality of operational categories [paras 0015, 0051-0054 disclose determining and comparing performance of a device to an average performance, i.e. threshold, of other devices and displaying the data, for instance, as a graph of values; Fig. 7, para 0064 discloses selection of a connectivity tab that shows various information regarding connectivity, network, Bluetooth, Wi-Fi, etc.; Figs. 4-9, paras 0062-0065 disclose various performance states of different categories of operation; for instance, Fig. 4 depicts that Voice and Data Connection are Fair, Wi-Fi Signal is Good; Figs. 5-6 depicts battery levels and storage capacities; Fig. 7 depicts Wi-Fi signal strength; Figs. 8-9 depict various system information; the indicators are shown in various form, for example, textually (“Fair”, “Good”), numerically, graphically, etc.; Figs. 5-6, para 0063 disclose battery sub-categories such as, time until empty, current level, history, advanced battery usage, etc.; Fig. 7, para 0064 discloses various sub-categories regarding Wi-Fi and network; Fig. 8, para 0064 discloses various sub-categories of a device, as well as a multitude of battery sub-categories].

In reference to claim 35, Brewer teaches The method of claim 34, wherein the second graphical user interface further comprises: displaying a plurality of data from the first data set for the first operational category; and displaying a plurality of data from the aggregated data set for the first operational category [para 0051-0054 disclose displaying aggregated data of performance metrics of devices, for instance, as a graph].

In reference to claim 36, Brewer teaches The method of claim 34, further comprising: determining a plurality of comparative performance states for one or more of the plurality of operational categories, wherein at least a first comparative performance state associated with a first operational category comprises a first comparative diagnostic indicator comparing the first mobile computing device with the plurality of other mobile computing devices; and displaying, on the second graphical user interface, a visual representation of the first comparative diagnostic indicator [paras 0015, 0051-0054 disclose determining and comparing performance of a device to an average performance, i.e. threshold, of other devices and displaying the data, for instance, as a graph of values; Fig. 7, para 0064 discloses selection of a connectivity tab that shows various information regarding connectivity, network, Bluetooth, Wi-Fi, etc.; Figs. 4-9, paras 0062-0065 disclose various performance states of different categories of operation; for instance, Fig. 4 depicts that Voice and Data Connection are Fair, Wi-Fi Signal is Good; Figs. 5-6 depicts battery levels and storage capacities; Fig. 7 depicts Wi-Fi signal strength; Figs. 8-9 depict various system information; the indicators are shown in various form, for example, textually (“Fair”, “Good”), numerically, graphically, etc.; Figs. 5-6, para 0063 disclose battery sub-categories such as, time until empty, current level, history, advanced battery usage, etc.; Fig. 7, para 0064 discloses various sub-categories regarding Wi-Fi and network; Fig. 8, para 0064 discloses various sub-categories of a device, as well as a multitude of battery sub-categories].

In reference to claim 37, Brewer teaches The method of claim 36, further comprising: determining one or more comparative diagnostic messages associated with the first comparative performance state; and displaying, on the second graphical user interface, one or more performance prompts comprising the one or more of the comparative diagnostic messages [Figs. 5-6, para 0063 disclose battery levels based on a percentage range or time range, and storage capacity as usage and capacity ranges and percentages; the percentages, for example, are based on battery/storage capacity ranges; comparisons with other devices are shown; paras 0015, 0051-0054 disclose determining and comparing performance of a device to an average performance, i.e. threshold, of other devices and displaying the data, for instance, as a graph of values; para 0057 discloses offering a solution to a user, such as recommendations, i.e. performance prompt comprising a diagnostic message].

In reference to claim 39, Brewer teaches The method of claim 1, wherein the determining a plurality of performance states further comprises determining at least one performance state by comparing the most recent data of the first data set in associated with an operational category against historical data from a predetermined period of time prior to a time associated with the most recent data [para 0016, 0055 discloses displaying historical performance data as well as system information that may be used to determine what caused a decrease in performance; para 0063 discloses the display of current and historical battery charge levels over time to track battery usage; the graph shown in Fig. 5 display a particular time range; Fig. 7, para 0064 discloses connectivity activity in various time ranges, from most recent to various historical time periods].

In reference to claim 40, Brewer teaches The method of claim 39, wherein the first performance state is determined at least in part by a problem identified in the first data set existing for the predetermined period of time, and wherein the first diagnostic indicator defines an indication of the problem [para 0013 discloses a view of a device’s performance and system information, e.g. snapshots or other depictions of the performance and system information over time; para 0063 discloses the display of current and historical battery charge levels over time to track battery usage; a low level may be construed as a “problem”, as expressed in para 0054, which discloses that poor battery life may be determined from comparing data via a chart, graph, etc.; Fig. 7, para 0064 discloses a list of recent connectivity activity at particular times; indicators are discloses, such as “Fair”, “Good”, “On”, “Off”, “Unknown”, etc. for particular times].

In reference to claim 55, Brewer teaches The method of claim 1, further comprising determining one or more diagnostic messages associated with the first performance state, wherein the one or more diagnostic messages are determined based upon an aggregated data set associated with a plurality of other mobile computing devices [para 0057 discloses offering a solution to a user, such as recommendations, i.e. performance prompt comprising a diagnostic message; the performance and determinations are based on the analysis of aggregated data of a plurality of devices as expressed in paras 0051-0054].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer.
In reference to claim 4, Brewer teaches the invention of claim 3 above.
However, while Brewer teaches the threshold and an average or median value of the aggregated data set for the first operation category [paras 0015, 0051-0054 disclose determining and comparing performance of a device to an average performance, i.e. threshold, of other devices], Brewer does not explicitly teach the threshold is defined below an average or median value. It would have been obvious to one of ordinary skill in the art to modify the threshold and an average or median value of the aggregated data set for the first operation category as taught by Brewer to obtain a system that defines a threshold to be below an average or median value. One would have been motivated to do so in order to provide a more accurate indication of an acceptable or problematic value and to reduce false positives. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of Hurst et al. [hereinafter as Hurst] (US 2014/0024348 A1).
In reference to claim 6, Brewer teaches the invention of claim 1 above.
However, while Brewer teaches The method of claim 1, wherein the determining of the first performance state associated with the first operational category further comprises: receiving an aggregated data set associated with a plurality of other mobile computing devices, wherein the aggregated data set comprises one or more data values associated with the plurality of mobile computing devices from the plurality of operational categories; determine the at least one of the plurality of performance state; determining the first performance state associated with the first operational category [paras 0015, 0051-0054 disclose determining and comparing performance of a device to an average performance, i.e. threshold, of other devices; para 0057 discloses that the system may automatically determine issues with a computing device that may be affecting performance and provide solutions to the user; the system may, for example, compare application usage amongst users to determine optimal battery usage], Brewer does not explicitly teach training a model based on the aggregated data set to determine the at least one of the plurality of performance states; and determining the first performance state associated with the first operational category by applying the first data set to the model. 
Hurst teaches training a model based on the aggregated data set to determine the at least one of the plurality of performance states; and determining the first performance state associated with the first operational category by applying the first data set to the model [para 0062 discloses an intelligent learning ability that enables aggregated data from a plurality of devices to be gathered and identify trends that may be used when performing device diagnostics, and to identify potential issues].
It would have been obvious to one of ordinary skill in art, having the teachings of Brewer and Hurst before him before the effective filing date of the claimed invention, to modify the determination of a performance state by analyzing aggregated data as disclosed by Brewer to include the functionality as taught by Hurst in order to obtain a system in which performance states may be determined using aggregated data, the performance state determined by training a model. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which performance states may be determined using aggregated data, the performance state determined by training a model to provide improved diagnostics [Hurst, para 0062] and to facilitate the solving of a device issue [Hurst, para 0008].

Claim(s) 27 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of Guertin et al. [hereinafter as Guertin] (US 2013/0085778 A1).
In reference to claim 27, Brewer teaches the invention of claim 25 above.
However, while Brewer teaches the performance prompts and diagnostic messages [para 0057 discloses offering a solution to a user, such as recommendations, i.e. performance prompt comprising a diagnostic message], Brewer does not explicitly teach The method of claim 25, further comprising: displaying, on the second graphical user interface, a feedback icon associated with each of the performance prompts; determining, in response to receiving a selection of one of the feedback icons, one or more additional diagnostic messages; and updating the display of the second graphical user interface in response to receiving a selection from one of the feedback icons to display the one or more of the additional diagnostic messages.
Guertin teaches The method of claim 25, further comprising: displaying, on the second graphical user interface, a feedback icon associated with each of the performance prompts; determining, in response to receiving a selection of one of the feedback icons, one or more additional diagnostic messages; and updating the display of the second graphical user interface in response to receiving a selection from one of the feedback icons to display the one or more of the additional diagnostic messages [Fig. 5A, para 0062 discloses a note button for each of content items in a list, the notes button able to be selected to view and add notes].
It would have been obvious to one of ordinary skill in art, having the teachings of Brewer and Guertin before him before the effective filing date of the claimed invention, to modify the performance prompts and diagnostic messages as disclosed by Brewer to include the functionality as taught by Guertin in order to obtain a system in which performance prompts and diagnostic messages may be interacted with and displayed using a feedback icon. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which performance prompts and diagnostic messages may be interacted with and displayed using a feedback icon to provide flexibility in performing and viewing tasks and information [Guertin, para 0004].

In reference to claim 38, Brewer teaches the invention of claim 37 above.
However, while Brewer teaches the performance prompts and comparative diagnostic messages [Figs. 5-6, para 0063 disclose battery levels based on a percentage range or time range, and storage capacity as usage and capacity ranges and percentages; the percentages, for example, are based on battery/storage capacity ranges; comparisons with other devices are shown; paras 0015, 0051-0054 disclose determining and comparing performance of a device to an average performance, i.e. threshold, of other devices and displaying the data, for instance, as a graph of values; para 0057 discloses offering a solution to a user, such as recommendations, i.e. performance prompt comprising a diagnostic message], Brewer does not explicitly teach The method of claim 37, further comprising: displaying, on the second graphical user interface, a feedback icon for each of the performance prompts, determining, in response to receiving a selection of one of the feedback icons, one or more additional comparative diagnostic messages; and updating the display of the second graphical user interface in response to receiving a selection from one of the feedback icons to display one or more of the additional comparative diagnostic messages.
Guertin teaches The method of claim 37, further comprising: displaying, on the second graphical user interface, a feedback icon for each of the performance prompts, determining, in response to receiving a selection of one of the feedback icons, one or more additional comparative diagnostic messages; and updating the display of the second graphical user interface in response to receiving a selection from one of the feedback icons to display one or more of the additional comparative diagnostic messages [Fig. 5A, para 0062 discloses a note button for each of content items in a list, the notes button able to be selected to view and add notes].
It would have been obvious to one of ordinary skill in art, having the teachings of Brewer and Guertin before him before the effective filing date of the claimed invention, to modify the performance prompts and comparative diagnostic messages as disclosed by Brewer to include the functionality as taught by Guertin in order to obtain a system in which performance prompts and diagnostic messages may be interacted with and displayed using a feedback icon. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which performance prompts and diagnostic messages may be interacted with and displayed using a feedback icon to provide flexibility in performing and viewing tasks and information [Guertin, para 0004].

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of Guertin further in view of Williams et al. [hereinafter as Williams] (US 2019/0347668 A1).
In reference to claim 31, Brewer and Guertin teach the invention of claim 27 above.
However, while Brewer teaches displaying of performance prompts and diagnostic messages [para 0057 discloses offering a solution to a user, such as recommendations, i.e. performance prompt comprising a diagnostic message], and Guertin teaches selection of the one of the feedback icons [Fig. 5A, para 0062 discloses a note button for each of content items in a list, the notes button able to be selected to view and add notes], Brewer and Guertin do not explicitly teach The method of claim 27, wherein in an instance in which the selection of the one of the feedback icons indicates an unsuccessful prompt, the method further comprises displaying a second performance prompt comprising a second diagnostic message.
Williams teaches The method of claim 27, wherein in an instance in which the selection of the one of the feedback icons indicates an unsuccessful prompt, the method further comprises displaying a second performance prompt comprising a second diagnostic message [para 0216 discloses that unsuccessful performance of a step leads to the triggering of providing additional information to a user].
It would have been obvious to one of ordinary skill in art, having the teachings of Brewer, Guertin, and Williams before him before the effective filing date of the claimed invention, to modify displaying of performance prompts and diagnostic messages and selection of the one of the feedback icons as disclosed by Brewer and Guertin to include the functionality as taught by Williams in order to obtain a system in which performance prompts and diagnostic messages may be interacted with and displayed using a feedback icon, with unsuccessful prompts leading to the display of additional messages. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which performance prompts and diagnostic messages may be interacted with and displayed using a feedback icon, with unsuccessful prompts leading to the display of additional messages to provide an improved system of maintaining contacts and activities [Guertin, para 0004].

 Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Lau (US-20160174081-A1) discloses diagnostic indicators for a multitude of performance categories [Fig. 4A].
	McLellan et al. (US-20190327682-A1) discloses various thresholds of battery performance, indicated by color [para 0073].
Milirud et al. (US-20140075380-A1) discloses multiple performance indicators for a system [para 0025].
	Torres Soto et al. (US-20200349665-A1) discloses feedback icons [para 0262].
VEDADY et al. (US-20200403458-A1) discloses various performance indicators for a system [paras 0046, 0051, 0057].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached 571-272-5237.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        


/ROBERTO BORJA/Primary Examiner, Art Unit 2173